Name: Commission Implementing Regulation (EU) 2015/1022 of 29 June 2015 establishing the allocation coefficient to be applied to the quantities covered by import rights applications lodged from 1 July 2015 to 30 June 2016 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  foodstuff;  animal product;  tariff policy;  trade
 Date Published: nan

 30.6.2015 EN Official Journal of the European Union L 163/27 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1022 of 29 June 2015 establishing the allocation coefficient to be applied to the quantities covered by import rights applications lodged from 1 July 2015 to 30 June 2016 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 431/2008 (2) opened an annual import tariff quota for products in the beef and veal sector. (2) The quantities for which import rights applications have been lodged for the period 1 July 2015 to 30 June 2016 exceed those available. The extent to which import rights may be allocated should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, calculated in accordance with Article 6(3) in conjunction with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import rights applications have been lodged under Regulation (EC) No 431/2008 for the period 1 July 2015 to 30 June 2016 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (OJ L 130, 20.5.2008, p. 3). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX Order No Allocation coefficient  applications lodged for the period 1 July 2015 to 30 June 2016 (%) 09.4003 27,836632